Title: Monday July 28th. 1766.
From: Adams, John
To: 


       At Boston. A Meeting of the Bar at the Coffee House, for the Admission of Three young Gentlemen, Mr. Oliver, Mr. Quincy and Mr. Blowers, and another Meeting appointed next Fryday sennight, to consider of some Measures for Limitation, making a Pause, &c. They swarm and multiply. Sed, The Country grows amazingly, and the Time will not be long e’re, many who are now upon the Stage will be in their Graves. Four Years must pass, before the 3 young Gentlemen, admitted this night, will assume the Gown. And four Years will make a great alteration in the Bar. It is not so long, since Pratt and Thatcher were in their Glory, at the Bar. Since Coll. Otis reigned in three southern Counties, &c. Mr. Gridley And Mr. Dana are between 60 and 70. Kent is near 60. Fitch, Otis, Auchmuty are about 40—Benj. Gridley and Mr. Dudley are about 35—And Sewal, S. Quincy and I about 30. Within 4 Years possibly some of all these Ranks may depart. But the Bar has at last introduced a regular Progress, to the Gown, and seven Years must be the State of Probation.
       Gridley, Otis and Auchmuty were the chief Speakers. Gridley however was not in Trim. I never saw him more out of Spirits. Otis told some Stories, Auchfmuty told more, and Scolded and rail’d about the lowness of the Fees. This is Auchmutys common Place Topick— In Jamaica, Barbadoes, South Carolina, and N. York, a Lawyer will make an Independent Fortune in Ten Years.
       